Notice of Allowance
Claims 9-14 are allowed.  All other claims are cancelled.  


Examiner’s Reasons for Allowance
The objection to the Drawings has been withdrawn based on Applicant’s arguments. 
The examiner agrees with Applicant that the prior art of record does not teach each and every limitation of the claim.  To be clear, Applicant argues the following: 

    PNG
    media_image1.png
    681
    821
    media_image1.png
    Greyscale

See Appeal Brief, page 13

    PNG
    media_image2.png
    440
    841
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    568
    803
    media_image3.png
    Greyscale

See Appeal Brief, page 13-15.
The examiner respectfully agrees. The examiner has searched the prior art generally in response to this, and still cannot find references that when combined would satisfy the claimed invention.  Accordingly, claims 9-14 are hereby allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687